09-2970-cr
         USA v. Thomas


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of September, two thousand and
 5       ten.
 6
 7       PRESENT: ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                         Circuit Judges.
11
12
13
14       UNITED STATES OF AMERICA,
15
16                                       Appellee,
17
18                       -v.-                                                   09-2970-cr
19
20       RODNEY THOMAS,
21
22                                       Defendant-Appellant.
23
24
25
 1   FOR APPELLANT:      JOYCE C. LONDON, Joyce C. London, P.C.
 2                       (Michael A. Young, of counsel), New York,
 3                       NY.
 4
 5   FOR APPELLEE:       PREET BHARARA, United States Attorney for
 6                       the Southern District of New York (Andrew
 7                       L. Fish, Assistant United States
 8                       Attorney, of counsel), New York, NY.
 9
10        Appeal from the United States District Court for the
11   Southern District of New York (Stein, J.).
12
13       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

14   AND DECREED that the judgment of the District Court be

15   AFFIRMED.

16       Appellant appeals from a judgment of the United States

17   District Court for the Southern District of New York (Stein,

18   J.), which sentenced Appellant after a remand by this Court

19   to 140 months imprisonment and 5 years of supervised

20   release.    See United States v. Thomas, 273 Fed. Appx. 103

21   (2d Cir. 2008).    Appellant invokes this Court’s jurisdiction

22   pursuant to 28 U.S.C. § 1291, requesting that we set aside

23   the sentence imposed by the District Court as unreasonable

24   and remand the case for a new sentencing proceeding.     We

25   assume the parties’ familiarity with the underlying facts,

26   the procedural history, and the issues presented for review.

27       Appellant’s sole argument in the instant appeal is that

28   his sightless condition renders his sentence substantively


                                    2
1    unreasonable.     This argument is unpersuasive.   At the new

2    sentencing proceeding on remand below, pursuant to the

3    principles enunciated in United States v. Booker, 543 U.S.

4    220 (2005), Judge Stein explicitly and specifically

5    considered Appellant’s blindness, weighing it against, inter

6    alia, Appellant’s prominent role in the underlying criminal

7    conspiracy.     Balancing these factors, Judge Stein reduced

8    the original sentence from 180 to 140 months.

9        In the absence of procedural error, this Court reviews

10   sentences for substantive reasonableness under the standard

11   of “abuse of discretion.”     Gall v. United States, 552 U.S.

12   38, 51 (2007).     By that standard, Judge Stein’s decision to

13   significantly lower the original sentence, albeit without

14   reducing it to the mandatory minimum, cannot be said to be

15   unreasonable.

16       For the foregoing reasons, the judgment of the District

17   Court is hereby AFFIRMED.

18
19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22
23




                                     3